Citation Nr: 1337126	
Decision Date: 11/14/13    Archive Date: 11/26/13

DOCKET NO.  06-28 299A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to service connection for a left knee disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to service-connected right ankle disability.  

2.  Entitlement to service connection for a left ankle disability, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to service-connected right ankle disability.  

3.  Entitlement to service connection for muscle pain, to include as a qualifying chronic disability under 38 C.F.R. § 3.317 or, in the alternative, secondary to service-connected right ankle disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The Veteran served on active duty from February 1988 to February 1996, including service in the Southwest Asia Theater of Operations from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

In April 2009, December 2012 and April 2013 the Board remanded the case for further development.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Given VA's failure to comply with the Board's April 2009 and April 2013 remand directives, the claim must again be remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  

The case was previously remanded in April 2009 and April 2013 to afford the Veteran VA examinations, in part, to determine whether he had current left knee, left ankle and low back muscle pain diagnoses and to address the etiology of any currently diagnosed disabilities, to include specifically addressing whether it was at least as likely as not that any diagnosed left knee, left ankle and low back muscle disabilities were caused or aggravated by the Veteran's service-connected right ankle disability.  

Although the May 2013 VA examiner opined that the Veteran's diagnosed left knee strain and lumbar strain were less likely than not proximately due to or the result of his service-connected right ankle disability, and noted that there was no evidence of right ankle limitation of motion, antalgic gait or other right ankle deformity or dysfunction affecting the left knee or lumbar spine muscles, she does not opine as to whether it is as likely as not that the Veteran's service-connected right ankle disability aggravates his left knee and lumbar spine disabilities, as directed.  

With regard to the claim for service connection for a left ankle disability, while the May 2013 VA examiner determined that there was no current left ankle disability based on physical examination and current normal X-ray studies, she does not address the included conflicting February 2012 X-ray studies that demonstrated an abnormality that probably represented an old avulsion fracture.  

Consequently, the record still does not contain sufficient medical evidence to adequately adjudicate the claims.  Another remand is necessary to provide the VA examiner who conducted the May 2013 examination (or, alternatively, another appropriate clinician) the opportunity to review the Veteran's claim file in its entirety and provide in an addendum the required opinions with detailed supportive rationale regarding whether the Veteran has a current left ankle disability and whether his currently diagnosed left knee and lumbar strains are as likely as not aggravated by his service-connected right ankle disability.  

Accordingly, the case is REMANDED for the following action:

1.  Return the claim file to the May 2013 VA examiner, if available, to include a copy of this remand.  The entire claim file must be reviewed by the examiner.  Based on review of all the evidence of record, the examiner must:  

Provide a diagnosis for a left ankle disability, if found to be present, to include discussion of February 2012 X-ray evidence of an old left ankle fracture.  

If a diagnosed left ankle disability is present, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability had its onset during active service or is related to such service.  

If it is determined that the left ankle disability was not incurred in service, provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed left ankle disability was caused by or aggravated by the service-connected right ankle disability.  

With regard to any currently diagnosed left knee and low back muscle strains, provide an opinion regarding whether it is at least as likely as not (50 percent or greater probability) that the Veteran's currently diagnosed left knee and/or low back muscle strain is caused by or aggravated by the service-connected right ankle disability.  

A clear rationale for all opinions must be provided with a discussion of the facts and medical principles involved.  If the examiner feels that any of the required opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

If the May 2013 VA examiner is unavailable, another qualified examiner is to provide the above opinions.  Should a new examination be required, one must be scheduled.  The Veteran is hereby advised that failure to report for any scheduled VA examination without good cause shown may have adverse effects on his claims.  

2.  Undertake any additional development deemed necessary and readjudicate the appeal.  

3.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


